Citation Nr: 1543225	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  10-46 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1971 to July 1974.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  

Although the RO reopened the Veteran's claim of service connection for PTSD by deciding the issue on the merits in a May 2010 rating decision, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board, as the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  

Notably, generally the scope of a service connection for a mental health disability claim includes any mental disability that may be reasonably encompassed by the claimant's description of the disability, reported symptoms, and other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, the instant case is distinguished from Clemons as it stems from a specific attempt by the Veteran to reopen a claim of service connection for PTSD that was previously finally denied (by a January 2006 rating decision), and now requires the submission of new and material evidence before it can be considered de novo.

The issue of service connection for PTSD on de novo review is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed January 2006 rating decision denied the Veteran service connection for PTSD based essentially on findings that the Veteran was not shown to have a diagnosis of PTSD, and there was no corroborating evidence of a stressor event in service.
2.  Evidence received since the January 2006 rating decision includes an August 2010 administrative decision that concedes a stressor event in service; relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for PTSD may be reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies in the instant case.  Inasmuch as this decision grants the benefit sought that is being addressed at this time, there is no reason to belabor the impact of the VCAA on this matter, since any notice error or duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed unless new and material evidence is submitted.  38 C.F.R. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003). 

A January 2006 rating decision denied the Veteran's original claim of service connection for PTSD based essentially on findings that the Veteran was not shown to have a diagnosis of PTSD, and there was no corroborating evidence of a stressor event in service.  He did not appeal the decision, and no new and material evidence was received within a year of that decision.  Accordingly, it became final.  38 U.S.C.A. § 7105. 

Evidence of record at the time of the January 2006 rating decision included service treatment records (STRs) and service personnel records.   

Evidence received since the January 2006 rating decision includes VA treatment records, including Vet Center treatment reports, the Veteran's statement describing stressor events in service, an August 2010 administrative decision conceding a stressor event in service, and an October 2010 VA examination report.

The Veteran's statements describing a fear of hostile military or terrorist activity are now considered by VA to be a valid stressor event sufficient to support a diagnosis of PTSD.  Consequently, particularly in light of the "low threshold" standard for reopening, the Board finds that new and material evidence has been received, and that the claim of service connection for PTSD may be reopened.  Shade, 24 Vet. App. at 110.
ORDER

The appeal to reopen a claim of service connection for PTSD is granted.

REMAND

The Board finds that further development is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.

Initially, the Board notes that it does not appear that the Veteran's STRs have been successfully uploaded and associated with the electronic claims file.  The January 2006 rating decision specifically refers to STRs from June 22, 1971, through July 26, 1974, that are not present in the current VBMS file.

Regarding the diagnosis for PTSD, the Board notes that on October 2010 examination scheduled in connection with the claim to reopen, the examiner noted that the Veteran's history of psychiatric treatment and evaluations have not resulted in a diagnosis of PTSD.  He concluded that, while the Veteran technically met the stressor criteria for PTSD based on his Vietnam experiences, he did not meet the PTSD symptom criteria.  Instead, mood disorder not otherwise specified and panic disorder were diagnosed.

The Board notes that the VA examiner's opinion is based on an inaccurate factual premise as the Veteran's treatment records from the Princeton Vet Center include a diagnosis of PTSD.  Accordingly, another VA examination is necessary to secure an adequate medical advisory opinion.

Additionally, during the VA examination, the Veteran reported that he sought treatment from a private psychiatrist in either 2007 or 2008.  He also reported receiving treatment from a VA psychiatrist beginning in August 2009 and continuing to the present.  As records of private treatment may contain pertinent information, they should be secured.  The most recent VA treatment records in his file are from December 2009.  Updated VA treatment records are likely to contain pertinent information, are constructively of record, and must be included in the record on appeal.

Accordingly, the case is REMANDED for the following:

1. The AOJ should take all necessary steps to ensure that the Veteran's service treatment records are associated with the claims file and available for review.  All efforts to obtain the records should be fully documented.

2.  The AOJ should ask the Veteran to identify all providers of evaluation or treatment he has received for PTSD and to provide the authorizations necessary for VA to obtain any private records of such evaluations and treatment.  The AOJ should secure for the record copies of the complete clinical records of the evaluations and treatment from all providers identified, to specifically include all pertinent VA records that are not already associated with the record.  If any records sought are unavailable, the reason for their unavailability must be noted in the record. If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

3.  The AOJ should arrange for the Veteran to be evaluated by an appropriate psychologist of psychiatrist to determine whether he has PTSD that is related to his active service, including as due to a fear of hostile action. The Veteran's entire record must be reviewed by the examiner in conjunction with the examination. Following review of the record, and interview and examination of the Veteran, the examiner must provide an opinion that responds to the following:

(a) Does the Veteran at least as likely as not (a 50% or better probability) have a diagnosis of PTSD?  If not, identify the criteria for such diagnosis that are not met and reconcile that conclusion with the diagnosis of PTSD found in several Vet Center treatment records, beginning in June 2005.

(b) If PTSD is diagnosed, the examiner should render an opinion as to whether the Veteran's PTSD is related to a conceded stressor event in service.  The examiner must include rationale with all opinions.

4. The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


